Citation Nr: 0838208	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  98-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including as secondary to service-connected 
residuals of a fracture of the left femur with a history of 
loose semilunar cartilage and degenerative joint disease of 
the left knee.

2.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to service-connected 
residuals of a fracture of the left femur with a history of 
loose semilunar cartilage and degenerative joint disease of 
the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1940 to 
April 1941.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision.  In July 2003, 
and March 2005, the Board determined that further development 
was necessary.

The Board denied this appeal in a February 2006 decision, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  Unfortunately, while the 
veteran's case was pending at CAVC, the veteran died.  Based 
on that information, CAVC issued a February 2008 Order in 
which it vacated the Board's decision and dismissed the 
appeal to CAVC.


FINDING OF FACT

The veteran died in June 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).


ORDER

The appeal is dismissed.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


